Citation Nr: 0429592	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.  

2.  Entitlement to service connection for a right knee 
disorder, status post total knee arthroplasties, to include 
as secondary to service-connected compound fracture, distal 
third, right tibia and fibula, with 1 centimeter shortening 
of the right lower extremity.  

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.  

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1964 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the RO, 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for a left 
knee disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.  The 
July 2002 RO decision also denied the claims of service 
connection for right ankle, right knee and low back 
disorders, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.  In an 
April 2003 statement of the case, the RO appears to have 
reopened the claim and denied it on the merits, as there was 
no discussion of new and material evidence and the lack of 
new and material evidence was not the basis for the denial.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Accordingly, this matter is addressed in the decision below.  

The veteran testified at a hearing before the Board sitting 
at the RO in April 2004 (Travel Board hearing), and a 
transcript of the hearing is in the claims file.  Additional 
evidence was received at the time of the hearing as well as 
afterwards, and the RO subsequently obtained a waiver, dated 
in July 2004, from the veteran's representative of his right 
to have the RO consider this evidence prior to the Board's 
review of it on appeal.  

The issues on appeal, including the issue of service 
connection for a left knee disorder which the Board has 
reopened in the decision below, are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In a June 1968 rating decision, the RO denied service 
connection for a left knee disorder, including as secondary 
to service-connected compound fracture, distal third, right 
tibia and fibula, with 1 inch shortening of the right lower 
extremity; the veteran was notified of this decision in July 
1968 and did not appeal it.

2.  Evidence received since the RO's June 1968 rating 
decision, when considered in connection with evidence 
previously assembled, is not cumulative or redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

CONCLUSIONS OF LAW

1.  The June 1968 rating decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence submitted since the June 1968 rating decision is 
new and material, and the veteran's claim for a left knee 
disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has reopened the veteran's claim 
for service connection for a left knee disorder.  Because 
this decision is favorable to the veteran, no harm or 
prejudice to him has resulted regardless of whether the 
requirements of the VCAA have been met in this case.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the claims on the merits, the Board has 
remanded each one for further development of the evidence.  
Thus, to the extent that the duties to notify or assist the 
veteran under the VCAA were insufficient, those 
insufficiencies will be remedied on remand.  

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and therefore they are not relevant in 
this case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Analysis

In a June 1968 rating decision, the RO denied a claim of 
service connection for a left knee disorder, claimed as 
secondary to service-connected compound fracture, distal 
third, right tibia and fibula, with 1 inch shortening of the 
right lower extremity.  Notice of this decision was issued to 
the veteran by letter from the RO dated July 1, 1968.  The 
veteran did not appeal the decision, and it is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  

The evidence of record at the time of the June 1968 RO rating 
decision included the veteran's service medical records and 
VA examination reports dated in December 1966, April 1968 and 
May 1968.  Service medical records showed a February 1965 
injury to the right leg, which involved a compound fracture 
of the distal third of the right tibia and fibula.  In 
pertinent part, the December 1966 VA special orthopedic 
examination report revealed that the veteran's service-
connected right leg disorder included a right leg which was 
5/8th of an inch shorter than the left leg.  

On VA examination in April 1968, the veteran reported that 
his left knee gave way in December 1966, after his discharge 
from service and upon his return to his carpentry 
apprenticeship.  The diagnosis was split medial semi-lunar 
cartilage of the left knee.  A special VA Orthopedic Staff 
Conference of four VA physicians was conducted to determine 
the relationship, if any, between the veteran's service-
connected right lower extremity disability, and the left knee 
torn cartilage disorder.  Upon a review of the record, the VA 
physician staff conference was of the medical opinion that 
there was, "absolutely no causal relationship between this 
man's service-connected right leg disability and his left 
knee condition."  

Evidence received since the RO's June 1968 rating decision 
includes a February 2002 VA examination with a medical 
opinion in which the examiner noted no direct causal 
relationship between the veteran's service-connected right 
lower extremity disability and his left knee disorder.  
However, private treatment records show a history of 
osteoarthritis and bilateral total knee replacements and 
include statements from a physical therapist, J. L. and E. S. 
B., M.D., dated in April 2004 which indicate that the 
veteran's service-connected right leg and related foot 
disorders have left the veteran with an altered gait, which 
over time altered the mechanics at the knee joint upon 
ambulation, causing increased stress in the knee and ankle 
joints and the lower back.

Notwithstanding the unfavorable VA medical opinion, the Board 
finds that the private medical opinions constitute new and 
material evidence because they indicate a possible medical 
basis for the veteran's claim of secondary service connection 
for a left knee disorder.  Thus, they contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's left knee disability.  Hodge, 155 F.3d at 
1363.  Accordingly, the Board concludes that new and material 
evidence has been submitted, and the claim for service 
connection for a left knee disorder is reopened.  

Nevertheless, for the reasons discussed in the body of the 
Remand order below, the Board finds the medical opinions of 
record inadequate to decide the claim for service connection 
for a left knee disorder.  38 C.F.R. § 3.159(c)(4).  
Therefore, the Board seeks further development of the 
evidence on remand.
ORDER

New and material evidence has been submitted, and the claim 
for service connection for a left knee disorder is reopened.  
The appeal is granted to this extent only.  


REMAND

In this case, medical opinion evidence showing a relationship 
between the disabilities for which service connection is 
claimed and a service-connected disability is the best type 
of evidence the veteran can submit in support of his claims.  
The Board notes that the veteran has submitted medical 
opinions in support of his claims and has therefore indicated 
that he and/or his representative are aware of what 
information or evidence is needed to support the claims.  
However, given that the veteran is claiming service 
connection for disabilities on a secondary basis under 
38 C.F.R. § 3.310(a), the Board concludes that better notice 
than that provided in the April and September 2001 
notification letters should be provided on remand as to the  
information and evidence needed to support such claims.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, for the reasons which follow, the Board finds that 
VCAA's duty to assist provisions also have not been 
satisfied.  

Evidence of record demonstrates that the veteran was found to 
be permanently disabled by Social Security Administration 
(SSA) effective in September 2000.  However, the December 
2000 SSA notice letter on file does not identify the nature 
of the disability(ies), and the RO has not requested copies 
of all medical records used by SSA in the determination of 
the veteran's disability status.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992).  Because these records may provide 
information and evidence relevant to the disabilities for 
which the veteran seeks service connection, the RO should 
attempt to obtain copies on remand of all disability 
determination letters and all medical records used by the SSA 
in the evaluation of any disability compensation claim of the 
veteran.  

Additional medical development is indicated as well.  
Specifically, the Board notes that, under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  The Board finds 
that none of the medical opinions adequately addressed 
whether each of the disabilities for which service connection 
is claimed was proximately aggravated by the 
service-connected right leg disorder and the 
service-connected degenerative changes of the right foot.

At the time of the February 2002 VA examination, service 
connection had not yet been granted for the degenerative 
changes of the right foot so that the doctor did not render 
an opinion as to whether that additional disorder proximately 
caused or proximately aggravated the back, left knee, right 
knee, or right ankle disorders.  Concerning this, the Board 
notes that in a February 2000 report from J. L. O., M.D., Dr. 
O. noted traumatic arthritis in the right ankle (which is 
presently on appeal and not service-connected) and 
"hindfoot" (service connection was granted in the July 2002 
rating decision for degenerative changes of the right foot) 
and stated that this seemed to be aggravating his right knee.  
In the same report, Dr. O. stated that the leg length 
discrepancy and other factors have likely contributed to 
arthritis of the right ankle.  The Board notes that the RO 
denied service connection for a right ankle condition, noting 
that there was "no evidence of arthritic changes of the 
right ankle".  Although the February 2002 VA examiner stated 
that radiographs of the right ankle showed no significant 
degenerative changes, the x-ray report itself is not in the 
record.  Although a VA x-ray report pertaining to the right 
ankle, dated in January 1988, showed no arthritis at that 
time, it would be helpful on remand to have more contemporary 
imaging reports associated with the file given the private 
physician's clinical diagnosis of arthritis of the right 
ankle.  Moreover, the Board notes that, although the January 
1988 VA x-ray report showed no arthritis, a doctor noted 
"early [degenerative joint disease]" on a January 1988 VA 
Medical Certificate under "radiology".  In addition, in an 
August 1999 report, T. B. W., M.D., noted that x-rays of the 
ankle at that time showed "significant dorsal spurring at 
that navicular and talus with joint space narrowing and 
sclerosis suggesting arthritis". 

Moreover, the February 2002 VA examiner only discussed the 
effect of a gait disturbance, if any, due to the leg length 
discrepancy with regard to the degenerative changes of the 
back and not with regard to any of the other claimed 
disabilities.  Whether the veteran has a gait disturbance is 
also unclear.  The February 2002 VA examiner did not 
specifically describe the veteran's gait on examination.  In 
a February 2000 report from J. L. O., M.D., Dr. O. noted that 
the veteran was limping on the right foot although this was 
before the veteran underwent a revision of the total right 
knee arthroplasty in August 2000.  

E. S. B., M.D., noted in a July 2002 report that the 
veteran's gait and station were normal and that he walked 
without a limp.  This finding by Dr. B. appears to undermine 
her opinions, in November 2002, that it is "conceivable that 
as a result of the leg length discrepancy, some of his lumbar 
spondylitic changes have developed due to mechanical 
loading . . ." and, in April 2004, that "it is very 
possible that the leg length discrepancy as a result of the 
fracture put undue force on his spine and caused the 
associated degenerative abnormalities especially at L5-S1."  
J. L., the physical therapist, indicated in an April 2004 
letter that the alteration of the veteran's gait "would 
contribute to increased stress, both at the knee joint as 
well as in the low back."

Given the various opinions regarding whether the claimed 
disabilities may have been caused or may be aggravated by a 
service-connected disability, the Board concludes another 
review is warranted on remand by an examiner who will 
consider all the relevant medical reports in the claims file 
in rendering the opinions requested and who will also 
consider the effect, if any, of the newly service-connected 
degenerative changes of the right foot on the disorders of 
the back, knees, and right ankle. 
In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO must specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims-
primarily medical nexus evidence that a 
service-connected disability proximately 
caused or aggravated a right ankle, right 
knee, left knee and/or low back disorder.  
Provide him with a letter that tells him 
the following:  

Under section 3.310(a) of VA 
regulations, service connection may 
be established on a secondary basis 
for a disability which is 
proximately due to or the result of 
service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary 
basis requires evidence sufficient 
to show (1) that a current 
disability exists and (2) that the 
current disability was either (a) 
proximately caused by or (b) 
proximately aggravated by a 
service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

For the reasons noted in the Board's 
remand order in your case, the Board 
has found the medical opinions in 
your case are inadequate to decide 
your claims.  Therefore, the Board 
is ordering another VA examination 
by an examiner who will render 
medical opinions on your claims.  
You are not required to submit your 
own medical opinions but if you 
would like to submit additional 
medical opinions to support your 
claims, you may do so on remand.
2.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for right ankle, right knee, 
left knee and low back disorders since 
the February 2002 VA examination was 
conducted.  Thereafter, the RO should 
obtain copies of any additional VA and/or 
non-VA (private) records dated from 
February 2002 to the present-if not 
already of record, as identified by the 
veteran.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.

3.  The RO should obtain records from the 
Social Security Administration pertaining 
to the veteran, specifically to include 
any disability determination letter(s), 
and all medical records used to arrive at 
any disability determination(s).  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  The RO should have the radiograph 
reports referred to by the February 2002 
examiner associated with the claims file.  
If no x-ray reports of the right ankle 
dated from February 2002 or later are 
available, the RO should schedule the 
veteran for x-ray studies of the right 
ankle and the reports of those studies 
should be placed in the claims file.  

6.  If the RO or examiner decide that an 
examination of the veteran is necessary 
in order to render opinions on the 
matters below, the RO should schedule an 
examination.  Otherwise, the RO should 
arrange for a VA examiner to answer the 
following questions, after carefully 
reviewing the relevant medical history in 
the claims file.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the medical 
examiner.  

The examiner must review all relevant 
medical records and answer the following 
medical questions:

(a)  Back.  Is a current back disability, 
including degenerative changes of the 
spine, the result of a compound fracture, 
distal third, right tibia and fibula with 
1 centimeter shortening, right lower 
extremity, and degenerative changes of 
the right foot, or is it more likely the 
result of some other factor or factors?  
Please consider the effect, if any, of a 
limp or altered gait, if any, caused by 
the leg length discrepancy.

Is a current back disability, including 
degenerative changes of the spine, made 
worse by or aggravated by the leg length 
discrepancy and/or degenerative changes 
of the right foot?

(b) Right knee.  Is a current right knee 
disability, including arthritis of the 
knee resulting in total right knee 
replacement, the result of a compound 
fracture, distal third, right tibia and 
fibula with 1 centimeter shortening, 
right lower extremity, and degenerative 
changes of the right foot, or is it more 
likely the result of some other factor or 
factors?  Please consider the effect, if 
any, of a limp or altered gait, if any, 
caused by the leg length discrepancy.

Is a current right knee disability made 
worse by or aggravated by the leg length 
discrepancy and/or degenerative changes 
of the right foot?

(c) Left knee.  Is a current left knee 
disability, including arthritis of the 
knee resulting in total left knee 
replacement, the result of a compound 
fracture, distal third, right tibia and 
fibula with 1 centimeter shortening, 
right lower extremity, and degenerative 
changes of the right foot, or is it more 
likely the result of some other factor or 
factors?  Please consider the effect, if 
any, of a limp or altered gait, if any, 
caused by the leg length discrepancy.

Is a current left knee disability made 
worse by or aggravated by the leg length 
discrepancy and/or degenerative changes 
of the right foot?

(d)  Right ankle.  Does the veteran have 
arthritis of the right ankle based on 
review of x-rays done in February 2002 as 
noted by the VA examiner in the February 
2002 report?  If no x-ray reports of the 
right ankle dated from February 2002 or 
later are available, x-ray studies of the 
right ankle should be done and the 
reports of those studies placed in the 
claims file.  

Is a current right ankle disability, 
including arthritis of the right ankle, 
the result of a compound fracture, distal 
third, right tibia and fibula with 1 
centimeter shortening, right lower 
extremity, and degenerative changes of 
the right foot, or is it more likely the 
result of some other factor or factors?  
Please consider the effect, if any, of a 
limp or altered gait, if any, caused by 
the leg length discrepancy.

Is a current right ankle disability made 
worse by or aggravated by the leg length 
discrepancy and/or degenerative changes 
of the right foot?

All opinions expressed by the medical 
examiner must be accompanied by a 
complete rationale-with consideration of 
the documented clinical history and 
medical opinions in the file.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested VA medical opinion 
statements and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for right ankle, right 
knee, left knee and low back disorders, 
to include as secondary to service-
connected compound fracture, distal 
third, right tibia and fibula, with 1 
centimeter shortening of the right lower 
extremity and degenerative changes of the 
right foot. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



